573 So.2d 990 (1991)
AETNA CASUALTY & SURETY CO., Appellant,
v.
Joseph CIARROCHI, Appellee.
No. 90-179.
District Court of Appeal of Florida, Third District.
January 29, 1991.
Fowler, White, Gillen, Boggs, Villareal & Banker, and Bonita L. Kneeland, Tampa, for appellant.
Magill & Lewis, and R. Fred Lewis, Miami, for appellee.
Before NESBITT, JORGENSON and GERSTEN, JJ.
PER CURIAM.
Where the law of a foreign forum is claimed to be dispositional, yet no foreign law is pleaded to the trial court, the matter is to be determined by the law of this forum. See Coyne v. Coyne, 325 So.2d 407 (Fla. 3d DCA 1976); Miller v. Shulman, 122 So.2d 589 (Fla. 3d DCA 1960).
Further, the choice of law doctrine presumes that, "where a party seeking to rely upon foreign law fails to demonstrate that the foreign law is different from the law in Florida, the law is the same as Florida." Gustafson v. Jensen, 515 So.2d 1298 (Fla. 3d DCA 1987).
Affirmed.